 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. B. Specialty Sales, Inc.andChauffeurs,Teamstersand Helpers Local 150,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 20-RC-9243June 9, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLERAND MEMBERSFANNINGAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties, and approvedby the Regional Director for Region 20 of the NationalLabor Relations Board on March 20, 1970, an electionby secret ballot was conducted in the above-entitledproceeding on March 30, 1970, under the direction andsupervision of the said Regional Director. Upon theconclusion of the election, a tally of ballots was fur-nished the parties in accordance with the Board's Rulesand Regulations, Series 8, as amended. No objectionsto the election were filed. The tally of ballots shows thatthere were approximately 9 eligible voters and that 9cast ballots, of which 4 were for the Petitioner, 2 wereagainst the Petitioner, and 3 were challenged.Inasmuch as the challenged ballots were sufficient innumber to affect the results of the election, the Re-gionalDirector caused an investigation of the chal-lenges to be made and, thereafter, on June 24, 1970,issued and served on the parties his Report on Chal-lenged Ballots. In' his report, the Regional Directorconcluded that Lyle Kerr and Alvaro Licciani shouldbe included in the unit and, therefore, recommendedthat the challenges to their ballots be overruled andtheir ballots be opened and counted. He further recom-mended that the challenge to the ballot of Gerald Bushbe sustained.On July 6, 1970, the Petitioner filed timely excep-tions to the Regional Director's Report with respect tothe challenges to the ballots of Lyle Kerr and AlvaroLicciani. The Petitioner urged the Board to direct theRegional Director to conduct a hearing on the excep-tions.Having considered the matter, the Board on August7, 1970, issued an Order directing hearing in the above-entitled matter to resolve the issues raised by the chal-lenges to the ballots of Lyle Kerr and Alvaro Licciani,and in the absence of exceptions to the ballot of Bushadoptedpro formathe Regional Director's recommen-dation. Pursuant thereto, a hearing was held on Sep-tember 1, 1970, and, thereafter, on October 27, 1970,the Hearing Officer issued and duly served upon theparties his report on challenged ballots with findingsand recommendations. The Petitioner filed exceptions191 NLRB No. 4thereto and a brief in support thereof and Employerfiled an answering brief to Petitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act' to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All drivers and warehousemen employed by theEmployer at its Sacramento, location; excludingoffice clerical employees, rack salesmen, guardsand supervisors as defined in the Act.5.The Board has considered the Hearing Officer'sReport, the Petitioner's exceptions and brief, the Em-ployer's answering brief, and the entire record in thiscase, and makes the following findings:The Petitioner excepts to the Hearing Officer's con-clusion that Lyle Kerr and Alvaro Licciani have asufficient community of interest with the drivers andwarehousemen to warrant their inclusion in the stipu-lated unit. Specifically, the Petitioner alleges that LyleKerr and Alvaro Licciani are essentially rack salesmenwith interests different from those of drivers and work-ers in the warehouse and therefore are to be excludedfrom the unit. We find merit in Petitioner's exceptions.Contrary to the Hearing Officer, we sustain the chal-lenges to the ballots of Kerr and Licciani. Our reasonfor so doing is predicated on the fact that the partiesstipulated that the appropriate unit consists of "Alldrivers and warehousemen employed by the Employerat its Sacramento, location; excluding office clericalemployees,rack salesmen,guards and supervisors asdefined in the Act." (Emphasis supplied.) In these cir-cumstances, it is the Board's function initially to ascer-tain the parties' intention with regard to Kerr and Lic-ciani and then to determine whether such intent isinconsistent with any statutory provision or establishedBoard policy.Applying the two-fold test to the instant case, wemust conclude, in the absence of any evidence to thecontrary, that the parties intended to exclude Kerr andLicciani if they are rack salesmen. The hearing dis-closed that they are without doubt the only employeeswhose work can be characterized as the work of rack J.B. SPECIALTY SALES, INC.3salesmen.'Thus, it appears that Kerr and Licciani be-gin their daily work by driving directly to the Em-ployer's customers' stores where they stock merchan-dise previously sold and delivered by the Employer. Ifthe store's level of merchandise falls below a predeter-mined level, they will write orders to replenish thestock. None of the warehouse employees, with one ex-ception, employee Ed Clayes, perform such duties.Clayesassistsin stocking shelves only on occasionswhen a store of a new customer is stocked for the firsttime. But Clayes' work in that regard is sporadic andinfrequent and we regard him as essentially a ware-house employee.It is clear that the parties intended to exclude em-ployees who stock merchandise as rack salesmen fromthe unit of warehousemen and drivers, and in our viewonly Kerr and Licciani fit that description. We findsuch exclusion does not violate any statutory provisionor settled Board policy.' We conclude therefore thatKerr and Licciani were ineligible to vote in the electionand that the challenges to their ballots must be and theyhereby are sustained.SeeBensonWholesale Company, Inc,164 NLRB 536, 545.zBenson Wholesale Company, Ina, supra,550.Accordingly, as we have sustained the challenges tothe ballots of Kerr and Licciani; and as the tally ofballots shows that the Petitioner has received amajority of the valid ballots cast, we shall certify it asthe exclusive bargaining representative in the appropri-ate unit.'CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Chauffeurs, Teamsters andHelpersLocal 150, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, has been designated and selected by amajority of the employees in the unit found appropriateabove as their representative for the purposes of collec-tive bargaining, and that pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative for allemployees in such unit for purposes of collective bar-gaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment.'The parties,by their stipulation,agreed to exclude rack salesmen. Kerrand Licciani are, as the Hearing Officer determined, rack salesmen As theirexclusion violates no Board policy or statutory command, Member Fanning,like his colleagues, will exclude them.